DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 December 2020, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112 for newly added claims 16-17.

Applicant's arguments filed 30 December 2020, with respect of previously presented prior art rejections in view of Heyes – (US 20100322781 A1), Sorbo et al – hereafter Sorbo – (US 20110206532 A1) and Yamaguchi et al – hereafter Yamaguchi – (US 6,895,992 B2) have been considered but they are not persuasive. Applicant argues that Yamaguchi does not disclose a plated coating film having a complete amorphous structure (page 8 lines 27-28) based on various portions of Yamaguchi’s disclosure, however, said arguments attach extra limitations that are not required by the claims, note the word .

Claim Objections
Claim 17 is objected to because of the following informalities: the preamble recites “The method according to claim 9” and claim 9 recites “A method of producing an impeller for a compressor of a supercharger;” for claim terminology consistency purposes, the examiner recommends reciting “The method of producing an impeller for a compressor of a supercharger according to claim 9” in claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note that claims 16-17 recite the amorphous structure of the electroless plating layer is not crystallized by heat treatment, however, said limitation is not supported by the original disclosure. Applicant points to ¶33 of the specification for support, however, there is no support for a negative limitation in said paragraph. Furthermore, applicant pointed in the arguments that said limitation has the “configuration corresponding to “without heat treatment”” (remarks page 7 line 12-15) which was previously rejected under 35 USC 112(a) for failing to have support in the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “an internal combustion engine” in line 2-3 and it depends from claim 7 which recites “an internal combustion engine” in line 1; it is not clear if the internal combustion engine of claim 8 refers to the same internal combustion engine of claim 7 or another different one. 
Clarification and/or amendment is respectfully requested.

Claim 10 recites “The method of producing an impeller for a rotary machine according to claim 9” in line 1-2, however, claim 9 recites “A method of producing an impeller for a compressor of a supercharger” in line 1-2, therefore, claim 10 refers to a different invention while depending from claim 9 which renders claim 10 indefinite.
Furthermore, claim 10 recites “a fracture ductility” in line 3 and it depends from claim 9 which recites “a fracture ductility” in line 10; it is not clear if the fracture ductility of claim 10 refers to the same fracture ductility of claim 9 or another different one.
Clarification and/or amendment is respectfully requested.

Claim 11 recites “The method of producing an impeller for a rotary machine according to claim 10” in line 1-2, however, claim 10 depends from claim 9 which recites “A method of producing an impeller for a compressor of a supercharger” in line 1-2, therefore, claim 11 refers to a different invention while depending from claim 9 which renders claim 11 indefinite.
Clarification and/or amendment is respectfully requested.

Claim 12 recites “The method of producing an impeller for a rotary machine according to claim 10” in line 1-2, however, claim 10 depends from claim 9 which recites “A method of producing an impeller for a compressor of a supercharger” in line 1-2, therefore, claim 12 refers to a different invention while depending from claim 9 which renders claim 12 indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyes – (US 20100322781 A1) in view of Sorbo et al – hereafter Sorbo – (US 20110206532 A1) and Yamaguchi et al – hereafter Yamaguchi – (US 6,895,992 B2).

Regarding claim 7, Heyes teaches a supercharger (Fig.1) mounted to an internal combustion engine (¶8, note diesel engines) for an automobile (Note that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02 II), comprising: a compressor (Fig.1, 10); and 
a turbine (Fig.1, 11) for driving the compressor (¶36);
wherein the compressor comprises an impeller (Fig.1, 12).

Sorbo teaches an impeller for a rotary machine (¶25, note “In one embodiment, the article may be a centrifugal compressor impeller”), comprising: 
a base material of the impeller comprising Al (¶17, note “Non-limiting examples of suitable metal substrates include”…“aluminum”); and
an electroless plating layer disposed so as to cover the base material, the electroless plating layer forming an outermost layer of the impeller, wherein the electroless plating layer comprises a Ni-P based alloy (¶16, note “As used herein, the term electroless nickel coating refers to a nickel coating on a substrate formed by chemical reduction of nickel ions in solution in the presence of the substrate” and “In one embodiment, the electroless nickel coating provided by the present invention is a nickel-phosphorous alloy coating.”); and 
the Ni-P based alloy having a P content rate of not less than 5wt% and not more than 11wt% in the electroless plating layer (¶18, note “In one embodiment, the electroless nickel coating composition comprises phosphorus in a range from about 1 percent to about 8 percent,” note that the disclosed range overlaps the claimed range);
the electroless plating layer has a layer thickness of not less than 15μm and not more than 60μm (¶20, note that the disclosed ranges overlap the claimed range);

Yamaguchi teaches a surface structure in which a Ni-P plated coating film (outermost layer, column 4 line 20-22) is formed on a base member made of an aluminum alloy (column 5 line 44-46). Yamaguchi further teaches maintaining a balance of heat treatment temperatures for Ni-P plated coating film to prevent generating a granular boundary of crystals that could corrode an aluminum base material when exposed to corrosive materials and discloses performing heat treatments that would keep an amorphous state (column 9 line 12-29); 
the electroless plating layer has a Vickers hardness of not less than 500HV and not more than 700HV (column 9 line 27-29, note “it is effective that the amorphous state is kept by performing the heat treatment at a temperature of 220° C. or lower (about 650 HV)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the supercharger impeller of Heyes by having a base material of the impeller comprising Al or an Al alloy; and an electroless plating layer disposed so as to cover the base material, the electroless plating layer forming an outermost layer of the impeller, wherein the electroless plating layer comprises a Ni-P based alloy, the Ni-P based alloy having a P content rate of not less than 5wt% and not more than 11wt% in the electroless plating layer, the electroless plating layer has a layer thickness of not less than 15μm and not more than 60μm as taught by Sorbo because this provides articles comprising robust electroless metal coatings which are ductile, largely free of imperfections such as cracks and pinholes, and which resist separation of the coating from the underlying substrate, and the Ni-P based alloy having an amorphous structure and the electroless plating layer has a Vickers hardness of not less than 500HV and not more than 700HV as taught by Yamaguchi because this would help prevent generating a granular boundary of crystals that could 

Regarding claim 9, Heyes teaches a method of producing an impeller (Fig.1, 12) for a compressor (Fig.1, 10) of a supercharger (Fig.1).
Heyes does not explicitly teach a step of forming an electroless plating layer as an outermost layer of the impeller comprising Al or an Al alloy, so as to cover a base material of the impeller without heat treatment, wherein the electroless plating layer comprises a Ni-P based alloy having an amorphous structure, the Ni-P based alloy having a P content rate of not less than 5wt% and not more than 11wt% in the electroless plating layer, the electroless plating layer has a layer thickness of not less than 15μm and not more than 60μm, the electroless plating layer has a Vickers hardness of not less than 500HV and not more than 700HV, and a fracture ductility strain of the electroless plating layer is not less than 0.5%.
Sorbo teaches a method of producing an impeller for a rotary machine (¶25, note “In one embodiment, the article may be a centrifugal compressor impeller”), the method comprising: 
a step of forming an electroless plating layer as an outermost layer of the impeller comprising Al, so as to cover a base material of the impeller (¶16, note “As used herein, the term electroless nickel coating refers to a nickel coating on a substrate formed by chemical reduction of nickel ions in solution in the presence of the substrate” and ¶17, note “Non-limiting examples of suitable metal substrates include”…“aluminum”), 

this allows providing articles comprising robust electroless metal coatings which are ductile, largely free of imperfections such as cracks and pinholes, and which resist separation of the coating from the underlying substrate (¶4).
Yamaguchi teaches a surface structure in which a Ni-P plated coating film (outermost layer, column 4 line 20-22) is formed on a base member made of an aluminum alloy (column 5 line 44-46). Yamaguchi further teaches maintaining a balance of heat treatment temperatures for Ni-P plated coating film to prevent generating a granular boundary of crystals that could corrode an aluminum base material when exposed to corrosive materials and discloses performing heat treatments that would keep an amorphous state (column 9 line 12-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Heyes by having a step of forming an electroless plating layer as an outermost layer of the impeller comprising Al or an Al alloy, so as to cover a base material of the impeller without heat treatment, wherein the electroless plating layer comprises a Ni-P based alloy, the Ni-P based alloy having a P content rate of not less than 5wt% and not more than 11wt% in the electroless plating layer, the electroless plating layer has a layer thickness of not less than 15μm and not more than 60μm as taught by Sorbo because this provides articles comprising robust .

Claim 8 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyes et al – hereafter Heyes – (US 20100322781 A1) in view of Sorbo et al – hereafter Sorbo – (US 20110206532 A1) and Yamaguchi et al – hereafter Yamaguchi – (US 6,895,992 B2) as applied to claim 7 above, and further in view of Muenz (US 8,499,558 B2).
Heyes, Sorbo and Yamaguchi teach all the limitations of claim 7, see above, and further teach the compressor is disposed in an intake passage of an internal combustion engine (Heyes ¶42), wherein the turbine is configured to be driven by exhaust gas from the internal combustion engine (Heyes ¶42), however, do not explicitly teach a part of the exhaust gas is circulated to the intake passage at an upstream side of the compressor.
Muenz teaches a supercharger assembly (Fig.1). Muenz further teaches the supercharger is configured such that a part of the exhaust gas is circulated to the intake passage at an upstream side of the compressor (Fig.1, note element 3 guides exhaust gas to the intake passage 10/12), this allows the supercharger to adhere to legal limits (column 1 line 6-9).
.

Claims 10 and 12 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyes et al – hereafter Heyes – (US 20100322781 A1) in view of Sorbo et al – hereafter Sorbo – (US 20110206532 A1) and Yamaguchi et al – hereafter Yamaguchi – (US 6,895,992 B2) as applied to claim 9 above, and further in view of Taheri (Evaluation of Electroless Nickel-Phosphorus (EN) Coatings - August 2002).

Regarding claim 10, Heyes, Sorbo and Yamaguchi teach all the limitations of claim 9, see above, however, do not explicitly teach a step of cutting out a test piece from the impeller on which the electroless plating layer is formed, and using the test piece to evaluate a fracture ductility of the electroless plating layer.
Taheri teaches an evaluation of electroless nickel-phosphorus coatings. Taheri further teaches that part of evaluating samples of electroless nickel-phosphorous coatings includes cutting specimens (page 130 section 3.13.1); furthermore, Taheri teaches performing substrate and electroless coating ductility tests finding that excessive shear stress existing at the interface of a coating-substrate, due to significant differences between the tensile behavior of the coating and substrate, causes bending cracks (ductility fractures) to initiate at a lower deflection value than in a system where the coating and substrate have similar ductility (Figure 4.34a/b). Note that Fig.4.34 shows specimens under a fracture ductility test.


Regarding claim 12, Sorbo, Yamaguchi and Taheri teach all the limitations of claims 10, see above, however, do not explicitly teach a step of changing a plating condition of the electroless plating layer if the fracture ductility is smaller than a threshold. Taheri recognizes the fracture ductility of the electroless plating layer as a result effective variable that depending on the substrate material can form cracks (fractures) when exposed to shear stresses, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the method of Osaka and Taheri by having a step of changing a plating condition of the electroless plating layer if the fracture ductility is smaller than a threshold because the fracture ductility of the electroless plating layer is recognized as a result effective variable that depending on the substrate material can be optimized to minimize or eliminate cracks (fractures).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745